Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of The First of Long Island Corporation of our report dated March 16, 2011 relating to the consolidated financial statements and effectiveness of internal control over financial reporting appearing in the Annual Report on Form 10-K of The First of Long Island Corporation for the year ended December 31, 2010, and to the reference to us under the heading "Experts" in the prospectus. /s/Crowe Horwath LLP Crowe Horwath LLP Livingston, New Jersey November 9, 2011
